ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because the prior art of record fails to disclose or suggest an electronic device including the limitation “determine whether the electronic device is operating in a carrier aggregation mode, when the electronic device is operating in the carrier aggregation mode, identify a downlink channel state of a primary component carrier and a second component carrier, for transmission using the communication module, select at least one component carrier” in addition to other limitations recited therein.

Claims 3-6 are allowed by virtue of their dependency from claim 1.

Claim 7 is allowed because the prior art of record fails to disclose or suggest an electronic device including the limitation “determine a frequency band of the selected at least one component carrier as a reference frequency band, and determine a clock frequency for at least one component comprised in the electronic device, based on the determined reference frequency band” in addition to other limitations recited therein.

Claims 8-14 are allowed by virtue of their dependency from claim 7.

Claim 15 is allowed because the prior art of record fails to disclose or suggest an operating method including the limitation “determining a frequency band of the selected at least one component carrier as a reference frequency band; and determining a clock frequency for at least one component comprised in the electronic device, based on the determined reference frequency band” in addition to other limitations recite therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842